Citation Nr: 1828954	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-01 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to an evaluation higher than 30 percent for eczema dermatitis since November 26, 2012.



WITNESS AT HEARINGS ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran served on active duty from April 1988 to July 2002. He had additional service in the National Guard. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In January 2015, a videoconference hearing was held before the undersigned Veterans Law Judge. Transcripts of that hearing, as well as an earlier RO hearing are associated with the claims file.

The claim was previously before the Board in October 2015 and December 2017, at which times it was remanded for additional development. 

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Remand is necessary to comply with the Board's December 2017 remand directives.  

In the December 2017 Board remand, the AOJ was directed to obtain an addendum opinion from the March 2016 VA examiner with consideration of the photographs submitted by the Veteran.  The AOJ was then directed to readjudicate the claim.  

An addendum opinion was submitted in February 2018.  In the opinion, the examiner stated as follows:

Every entry in VBMS and CPRS was reviewed. The e-file was reviewed. Numerous photographs the veteran has submitted were reviewed.  

The above request is for a medical opinion only. No examination has been requested. Therefore, any 'tests/evaluations/studies' deemed necessary by the examiner is an odd statement, as the heading states "BVA REMAND MEDICAL OPINION" only. No examination was performed. We are being asked to review numerous photographs (53) the veteran has submitted, and based on THOSE ONLY, provide an opinion as to the percentage of total body and exposed areas that are affected by the veteran's skin disorder. We are not told what the skin disorder is. However, we are being instructed to comment on the above, only based on photographs that have been submitted (of unknown timeframes).  

Concerning the reported Oct 2015 examination, this is not found in VBMS or CPRS. The only Oct 2015 entry in VBMS is a BVA remand. There is no examination dated Oct 2015 that can be found, nor can comments be made about an Oct 2015 examiner, as that date does not possess a medical examination.  Hence, it is unknown who that examiner is (or was).  

Fifty three photographs were reviewed in CPRS, inputted date of 11/2016. The dates the photos were taken is not documented, nor is there any identification of the person in the photographs. Some/many of the photographs are of the same areas, but with different views. 

There is only one exposed area in these photos. It appears to be the left hand, where there is a small patch. Based on this photo alone, this exposed area is less than 5% exposed surface area affected (left hand).

When all other areas are reviewed, based on the photos themselves, it appears areas of the chest/back/flanks/both arms/both legs/both buttocks, and a small area of the right foot are affected. Total body surface area affected would be greater than 40%, according to current VBA guidelines regarding skin examinations and areas affected. The "Rule of Nines" is used to determine body areas affected, which combines to greater than 40% entire body surface area affected, BASED ON THESE PHOTOGRAPHS alone, and without any other information."

In light of the erroneous prior VA examination date provided to the February 2018 VA examiner, a clarifying opinion is necessary.  Although the examiner stated that he reviewed the claims file, it is unclear whether he was aware of the Veteran's diagnosis of eczema or the findings of the March 2016 VA examiner.  Therefore, clarification of his opinion of the photographs in light of the entirety of evidence and the Veteran's skin disorder and associated treatment is necessary.  

Additionally, the claims file, along with this opinion, was returned to the Board without adjudication by the AOJ.  The Board finds that remand is necessary to comply with the prior remand directives and the AOJ must readjudicate the claim before returning it to the Board.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding, relevant treatment records and associate them with the claims file.  All attempts to obtain records should be documented in the claims folder.  If the Veteran has additional more recent photos of a skin outbreak they should be submitted for review.  The Veteran should also be asked to provide information as to any recent outbreak of the skin disorder and report as to the duration of the outbreak.

2. Return the claims file to the examiner who provided the February 2018 VA opinion.  If he is unavailable, a suitable replacement must be provided.  

The examiner is requested to review all pertinent records associated with the claims file.  If further examination is needed to offer an informed response, such examination should be conducted.  If done, any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner must review the evidence, including the March 2016 VA examination, the February 2018 VA opinion, the 53 color photographs, and provide an opinion as to the percentage of the total body and exposed areas that are affected by the Veteran's skin disorder.  

The examiner is advised that the photographs are of the Veteran and were taken during a flare-up in November 2012.  

As noted, if an additional examination is found to be necessary, the examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinion expressed.  

3. It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4. The AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand. If a report is deficient the AOJ must implement corrective procedures.  

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

